Title: From Thomas Jefferson to Arthur Campbell, 1 September 1797
From: Jefferson, Thomas
To: Campbell, Arthur


                    
                        Dear Sir
                        Monticello Sep. 1. 97.
                    
                    I have to acknolege the reciept of your favor of July 4. and to recognise in it the sentiments you have ever held, and worthy of the day on which it is dated. It is true that a party has risen up among us, or rather has come among us, which is endeavoring to separate us from all friendly connection with France, to unite our destinies with those of Great Britain, and to assimilate our government to theirs. Our lenity in permitting the return of the old tories gave the first body to this party, they have been increased by large importations of British merchants and factors, by American merchants dealing on British capital, and by stockdealers and banking companies, who by the aid of a paper system are enriching themselves to the ruin of our country, and swaying the government by their possession of the printing presses, which their wealth commands, and by other means not always honorable to the character of our countrymen. Hitherto their influence and their system has been irresistable, and they have raised up an Executive power which is too strong for the legislature. But I flatter myself they have passed their zenith. The people, while these things were doing, were lulled into rest and security from a cause which no longer exists. No prepossessions now will shut their ears to truth. They begin to see to what port their leaders were steering the vessel during their slumbers, and there is yet time to haul in, if we can avoid a war with France. All can be done peaceably, by the people confining their choice of Representatives and Senators to persons attached to republican government and the principles of 1776, not office hunters, but farmers whose interests are entirely agricultural. Such men are the true representatives of the great American interest, and are alone to be relied on for expressing the proper American sentiments. We owe gratitude to France, justice to England, good will to all, and subservience to none. All this must be brought about by the people, using their elective rights with prudence, and self-possession, and not suffering themselves to be duped by treacherous emissaries. It was by the sober sense of our citizens that we were safely and steadily conducted from monarchy to republicanism, and it is by the  same agency alone we can be kept from falling back. I am happy in this occasion of reviving the memory of old things, and of assuring you of the continuance of the esteem & respect of Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                